DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 14 September 2022. Examiner acknowledges the amendments to claims 1, 30, and 32. Claims 1, 5-8, 11, 16, 17, 20-24, 26, and 30-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “performance feedback device” in claims 1, 7, 8, 11, 16, 26, and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations are as follows:
Regarding claims 1, 7, 8, 11, 16, 26, and 32, “performance feedback device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the performance feedback device as being “any combination or all of: a haptic device; one or more light; and, one or more audio output circuit or speaker. A plurality of lights, e.g. light emitting diodes, may be provided. The individual lights and/or haptic motors may be individually and/or collectively controllable by the processor” (Applicant’s Specification [0016]). For examination purposes, examiner has interpreted the performance feedback device as being any combination of or all of the aforementioned structures as disclosed by the Applicant, or an equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 16, 17, 20-22, 26, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler (US-8818478-B2, previously presented) in view of McBrearty (US-20120254934-A1, previously presented), Roncalez (US-20030138763-A1, previously presented), and Johnson, Jr. (US-20100246847-A1, previously presented), hereinafter Johnson.

Regarding claim 1, Scheffler teaches:
An exercise and performance assessment system (Scheffler, Col 4, lines 36-39) comprising: 
a harness adapted to be attached to the torso of a wearer (Scheffler, Col 4, lines 29-31, 36; Figures 1-2);
a performance feedback device (Scheffler, Col 4, lines 51-53; wherein the monitor device corresponds to Applicant’s performance feedback device)
an electronics module comprising a housing having a plurality of motion sensors, the motion sensors comprising an angular orientation sensor and a linear motion sensor (Scheffler, Col 5, lines 1-6); and 
a processor for processing received sensor data signals and outputting a resulting feedback signal to the feedback device (Scheffler, Col 4, lines 51-53, 36-39)
wherein the harness is arranged to hold the housing at a predetermined location on the torso of the wearer (Figure 2) and comprises a mount for releasably mounting the module housing to the harness (Scheffler, Col 4, lines 60-62; Col 6, lines 3-7), and 
the processor comprises a sensor signal receiver arranged to receive motion sensor data signals over time from the plurality of motion sensors (Scheffler, Col 4, lines 46-47)

However, Scheffler fails to explicitly disclose the 112(f) interpreted structure of the performance feedback device. McBrearty discloses a system for providing performance feedback to a user, wherein McBrearty discloses the 112(f) interpreted structure of the performance feedback device The created alert may be viewed in association with its associated individual 10 when viewing a dashboard (such as that displayed by group monitoring device 400 or analysis device 600)… Examples of potential alerts include exhibiting an irregular heart rate, exhibiting a body temperature above 38 degrees C. (potentially a sign of hyperthermia), maintaining a heart rate of 85% of maximum or higher for 10 minutes or more, traveling a distance of 900 meters at a speed of 6.0 meters per second or more, achieving a training load of 700 Watt or more (McBrearty, Paragraph [0125]); wherein the monitor device of McBrearty corresponds to Applicant’s 112(f) interpreted performance feedback device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler so as to use the reception device of McBrearty as the performance feedback device in order to allow for the user to receive feedback indicative of their performance (McBrearty, Paragraph [0125]).

However, Scheffler in view of McBrearty fail to teach: to log the received motion sensor data signals with a synchronized time signal, the processor processes one or more of the received sensor data signals so as to identify data features therein indicative of repeated movements by the wearer and to delineate each repetition thereof, and the processor identifying the data features and delineating between successive repetitions according to rotation of the wearer about one or more axis, 
wherein the processor applies the repetition delineation, and determines a performance parameter for each individual repetition thereof, each performance parameter based upon the relative linear acceleration or a velocity signal within a respective delineated individual repetition. 
Roncalez teaches a system for detecting, tracking, displaying and identifying repetitive movement using an accelerometer (Roncalez, Abstract), wherein received signals are logged with a synchronized time signal (The digital signals comprise digital samples that carry time values and amplitude values (Roncalez, Paragraph [0060])) and wherein a processor processes one or more of the received sensor data signals so as to identify data features therein indicative of repeated movements by the wearer and to delineate each repetition thereof (The processor is configured to "process" the digital data to extract desired information, such as analysis of periodicity and peak detection for stroke count, stroke identification and breathing pattern, rupture of periodicity and change of waveform for starts, lap count, and stops (Paragraph [0060], Figures 11-14), wherein waveforms of Figures 11-14 correspond to identifying repetitive strokes of a swimmer) and the processor identifying the data features and delineating between successive repetitions according to rotation of the wearer about one or more axis (Roncalez, Paragraph [0060], Figures 11-14), and wherein the processor applies the repetition delineation and determines a performance parameter for each individual repetition thereof, each performance parameter based upon the relative linear acceleration or a velocity signal within a respective delineated individual repetition (The waveforms can then be more fully analyzed for a finer interpretation of the swimmer's performance (Paragraph [0106]); the wave-form representation of each stroke comparable to a sine wave in that it has periodicity with peaks and valleys (Paragraph [0109]), wherein the waveform of each individual stroke being analyzed reads on determining a performance parameter for each individual repetition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty so as to log the received signals with a synchronized time signal as taught by Roncalez in order to identify periodicity of the repetitive movements and identify ruptures of the periodicity (Roncalez, Paragraph [0060]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system and method of Scheffler in view of McBrearty so as to include the processor processing one or more of the received sensor data signals so as to identify data features therein indicative of repeated movements by the wearer and to delineate each repetition thereof, and the processor identifying the data features and delineating between successive repetitions according to rotation of the wearer about one or more axis, and wherein the processor applies the repetition delineation and determines a performance parameter for each individual repetition thereof, each performance parameter based upon the relative linear acceleration or a velocity signal within a respective delineated individual repetition in order to allow for the identification of a periodicity of repetitive movement and identify ruptures of the periodicity (Roncalez, Paragraph [0060]).

However, the combination of Scheffler in view of McBrearty and Roncalez fails to explicitly disclose that: the identifying the data features is based upon one or both of an angular orientation value and an angular rate value from the angular orientation sensor, wherein the processor applies the repetition delineation, determined by the angular orientation sensor, to relative linear acceleration or velocity signals received from the linear motion sensor.
Johnson discloses identifying data features based upon one or both of an angular orientation value and an angular rate value from the angular orientation sensor and determining repetitive movement based on an angular orientation sensor, to relative linear acceleration or velocity signals received from the linear motion sensor (Given that the gyroscope 170a is structured to detect rotational movements, rather than translational movements, a user nodding or shaking their head would easily be detected as rotational movements and would likely be determined to have a frequency below a maximum frequency value such that the frequency analyzer 790 would signal the controller 950 with an indication that a repetitive rotational movement likely caused by a user had been detected. Further, although walking and running tend to impart a repetitive translational movement along a vertical axis (i.e., the axis Nz) as the head and torso typically move up and down with each stride, research has shown that there also tends to be slight upward-downward pivoting movements (i.e., rotation about the axis Ny) of the head in synchronization with each stride (Johnson, Paragraph [0182])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty and Roncalez so as to identifying data features based upon one or both of an angular orientation value and an angular rate value from the angular orientation sensor and determining repetitive movement based on an angular orientation sensor, to relative linear acceleration or velocity signals received from the linear motion sensor as taught by Johnson as delineated and identified data features are indicative of certain movements by a user, such that the movement of the user can be identified (Johnson, Paragraph [0182]).

Regarding claim 6, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system of claim 1.

However, Scheffler fails to explicitly disclose that the processor identifies statistical data features for each successive repetition. Roncalez discloses identifying statistical data features for each successive repetition (Peak detection based on an interval of confidence (Roncalez, Paragraph [0109]), wherein determining a peak based on a confidence interval is considered identifying statistical data features for the repetitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez and Johnson so as to incorporate identifying statistical data features for each successive repetition as taught by Roncalez in order to allow for the identification between repetitive movements (From the series of peaks extracted by the algorithm for each interval of confidence, the system will identify the peaks showing the best periodicity and retain the associated interval of confidence (Roncalez, Paragraph [0116])).

Regarding claim 7, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system of claim 1, wherein the processor generates an output signal based upon the performance parameter for transmission to the performance feedback device during exercise by the wearer.

However, Scheffler fails to explicitly disclose that the output transmitted is in real time relative to each repetition of the repeated movements. Roncalez discloses that an output transmitted is in real time relative to each repetition of the repeated movements (A computer having additional signal processing capabilities can be used to communicate in real time with the swimmer, and on a remote computer additional analysis tools can be used to provide a finer analysis of the swimmer's performance to observers in real time (Roncalez, Paragraph [0053]); allowing a real time identification of the peaks (Paragraph [0122])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez, and Johnson so as to incorporate transmitting an output in real time relative to each repetition of the repeated movements in order to allow for the wearer to receive immediate feedback of their performance (Roncalez, Paragraph [0053])).

Regarding claim 8, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system of claim 1, wherein the harness comprises an electrical connector for establishing an electrical connection with the electronics module when mounted thereon (Scheffler, Col 11, lines 32-34), 
the harness extending over a portion of the torso in use (Scheffler, Figure 2), and comprising one or both of the performance feedback device and a further sensor for communication with the electronics module when connected thereto (Scheffler, Col 10, lines 59-62; Col 11, lines 26-29).

Regarding claim 16, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1, wherein the performance feedback device comprises an array of individually controllable lights on the electronics module or harness (Scheffler, Col 7, lines 19-21).

Regarding claim 17, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1, wherein the harness is shaped so as to provide a collar or yoke arranged to extend at least part way around the wearer's neck in use (Scheffler, Figure 1, wherein as seen in figure 1, the harness mount is arranged as disclosed).

Regarding claim 20, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1, wherein the harness mount is arranged to support the electronics module on an upper torso region of a wearer, for example between a wearer's shoulder blades and/or in the region of the interface between the upper thoracic spine and lower cervical spine of a wearer (Scheffler, Figure 2).

Regarding claim 21, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1, wherein the harness mount is arranged to support the electronics module on the sagittal plane of a wearer's body and/or aligned with the wearer's spine (Scheffler, Figure 2).

Regarding claim 22, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1, wherein the housing comprises a wider body portion and a tapering tail region (Scheffler, Figures 26, 28).

Regarding claim 26, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1.

However, Scheffler fails to explicitly disclose that the processor processes the received sensor data according to a plurality of routines or modules, a first routine processing the received sensor data and outputting a resulting feedback signal to the performance feedback device in real time and a second routine processing the received sensor data to provide analysis with a time delay during or after an instance of exercise by the wearer. Roncalez discloses a plurality of routines or modules, a first routine processing the received sensor data and outputting a resulting feedback signal to the performance feedback device in real time and a second routine processing the received sensor data to provide analysis with a time delay during or after an instance of exercise by the wearer (additional analysis tools can be used to provide a finer analysis of the swimmer's performance to observers in real time or at a later time (Roncalez, Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez, and Johnson so as to incorporate a plurality of routines or modules, a first routine processing the received sensor data and outputting a resulting feedback signal to the performance feedback device in real time and a second routine processing the received sensor data to provide analysis with a time delay during or after an instance of exercise by the wearer as taught by Roncalez in order to allow for real time communication of feedback to the wearer or allow for further processing at a later time (Roncalez, Paragraph [0053]).

Regarding claim 30, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1. 

However, Scheffler fails to explicitly disclose that the motion sensors comprise a plurality of multi-axis movement sensors of different types, including at least two of: an accelerometer; an angular rate sensor and a direction/orientation sensor. Johnson discloses a body motion detector that utilizes a plurality of multi-axis movement sensors of different types (portions of a personal acoustic device may incorporate one or more movement sensors, such as one or a pair of accelerometers and/or one or a pair of gyroscopes (Johnson, Paragraph [0134])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez, and Johnson so as to incorporate the motion sensors comprising a plurality of multi-axis movement sensors of different types, including at least two of: and accelerometer, an angular rate sensor and a direction/orientation sensor as taught by Johnson, as this amounts to mere simple substitution of one set of motion sensors for another with the similar expected result of detecting motion (MPEP 2143(I)(B)).

Regarding claim 31, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1, wherein one or both of the electronics module and the harness comprises one or more location sensor (Scheffler, Col 8, lines 58, 63).

	Regarding claim 32, Scheffler teaches
A method of exercise and performance assessment (Scheffler, Col 4, lines 36-39) comprising: 
attaching a harness to a torso of a wearer (Scheffler, Col 4, lines 29-31, 36; Figures 1-2); 
releasably attaching to the harness an electronics module comprising a housing having a plurality of motion sensors (Scheffler, Col 5, lines 1-6) such that the harness holds the housing at a predetermined location on the torso of the wearer (Scheffler, Figure 2), the motion sensors comprising an angular orientation sensor and a linear motion sensor (Scheffler, Col 5, lines 1-6); 
receiving at a computer processor motion sensor data signals over time from the plurality of motion sensors (Scheffler, Col 4, lines 46-47); 
sensing one or both of an angular orientation and an angular rate from the angular orientation sensor (Scheffler, Col 5, lines 1-6);
outputting a resulting feedback signal to a feedback device (Scheffler, Col 4, lines 51-53, 36-39);

However, Scheffler fails to explicitly disclose the 112(f) interpreted structure of the performance feedback device. McBrearty discloses a system for providing performance feedback to a user, wherein McBrearty discloses the 112(f) interpreted structure of the performance feedback device The created alert may be viewed in association with its associated individual 10 when viewing a dashboard (such as that displayed by group monitoring device 400 or analysis device 600)… Examples of potential alerts include exhibiting an irregular heart rate, exhibiting a body temperature above 38 degrees C. (potentially a sign of hyperthermia), maintaining a heart rate of 85% of maximum or higher for 10 minutes or more, traveling a distance of 900 meters at a speed of 6.0 meters per second or more, achieving a training load of 700 Watt or more (McBrearty, Paragraph [0125]); wherein the monitor device of McBrearty corresponds to Applicant’s 112(f) interpreted performance feedback device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of exercise and performance assessment of Scheffler so as to use the reception device of McBrearty as the performance feedback device in order to allow for the user to receive feedback indicative of their performance (McBrearty, Paragraph [0125]).

However, Scheffler in view of McBrearty fail to teach:
Logging the received signals with a synchronized time signal; 
processing one or more of the received motion sensor data signals so as to identify data features therein indicative of repeated movements by the wearer and to delineate each repetition thereof; 
identifying the data features and delineating between successive repetitions according to a rotation of the wearer about one or more axis;
applying repetition delineation;
 determining a performance parameter for each delineated individual repetition thereof, each performance parameter based upon the relative linear acceleration or a velocity signal within a respective delineated individual repetition; and 
outputting a resulting feedback signal based upon the performance parameter. 
Roncalez teaches a system for detecting, tracking, displaying and identifying repetitive movement using an accelerometer (Roncalez, Abstract), wherein received signals are logged with a synchronized time signal (The digital signals comprise digital samples that carry time values and amplitude values (Roncalez, Paragraph [0060])) and wherein a processor processes one or more of the received sensor data signals so as to identify data features therein indicative of repeated movements by the wearer and to delineate each repetition thereof (The processor is configured to "process" the digital data to extract desired information, such as analysis of periodicity and peak detection for stroke count, stroke identification and breathing pattern, rupture of periodicity and change of waveform for starts, lap count, and stops (Paragraph [0060], Figures 11-14), wherein waveforms of Figures 11-14 correspond to identifying repetitive strokes of a swimmer) and the processor identifying the data features and delineating between successive repetitions according to rotation of the wearer about one or more axis (Roncalez, Paragraph [0060], Figures 11-14), and wherein the processor applies the repetition delineation and determines a performance parameter for each individual repetition thereof, each performance parameter based upon the relative linear acceleration or a velocity signal within a respective delineated individual repetition (The waveforms can then be more fully analyzed for a finer interpretation of the swimmer's performance (Paragraph [0106]); the wave-form representation of each stroke comparable to a sine wave in that it has periodicity with peaks and valleys (Paragraph [0109]), wherein the waveform of each individual stroke being analyzed reads on determining a performance parameter for each individual repetition), wherein feedback based upon the performance parameter is output (It will also have application to the physical re-education of injured parts of the body, such as arms and legs, as well as to "virtual coaching" where the quantitative data can be analyzed and coaching feedback provided in real time, including over the Internet and the like (Roncalez, Paragraph [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of exercise and performance assessment of Scheffler in view of McBrearty so as to log the received signals with a synchronized time signal as taught by Roncalez in order to identify periodicity of the repetitive movements and identify ruptures of the periodicity (Roncalez, Paragraph [0060]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system and method of Scheffler in view of McBrearty so as to include processing one or more of the received sensor data signals so as to identify data features therein indicative of repeated movements by the wearer and to delineate each repetition thereof, and identifying the data features and delineating between successive repetitions according to rotation of the wearer about one or more axis, and applying the repetition delineation and determines a performance parameter for each individual repetition thereof, each performance parameter based upon the relative linear acceleration or a velocity signal within a respective delineated individual repetition, and outputting a resulting feedback signal based upon the performance parameter in order to allow for the identification of a periodicity of repetitive movement and identify ruptures of the periodicity (Roncalez, Paragraph [0060]).

However, the combination of Scheffler in view of McBrearty and Roncalez fails to explicitly disclose that: identifying the data features is based upon one or both of an angular orientation value and an angular rate value from the angular orientation sensor, and applying the repetition delineation determined by the angular orientation sensor to relative linear acceleration or velocity signals received from the linear motion sensor.
Johnson discloses identifying data features based upon one or both of an angular orientation value and an angular rate value from the angular orientation sensor and determining repetitive movement based on an angular orientation sensor, to relative linear acceleration or velocity signals received from the linear motion sensor (Given that the gyroscope 170a is structured to detect rotational movements, rather than translational movements, a user nodding or shaking their head would easily be detected as rotational movements and would likely be determined to have a frequency below a maximum frequency value such that the frequency analyzer 790 would signal the controller 950 with an indication that a repetitive rotational movement likely caused by a user had been detected. Further, although walking and running tend to impart a repetitive translational movement along a vertical axis (i.e., the axis Nz) as the head and torso typically move up and down with each stride, research has shown that there also tends to be slight upward-downward pivoting movements (i.e., rotation about the axis Ny) of the head in synchronization with each stride (Johnson, Paragraph [0182])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of exercise and performance assessment of Scheffler in view of McBrearty and Roncalez so as to incorproate identifying data features based upon one or both of an angular orientation value and an angular rate value from the angular orientation sensor and determining repetitive movement based on an angular orientation sensor to relative linear acceleration or velocity signals received from the linear motion sensor as taught by Johnson as delineated and identified data features are indicative of certain movements by a user, such that the movement of the user can be identified (Johnson, Paragraph [0182]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of McBrearty, Roncalez, and Johnson, as applied to claim 1 above, and further in view of Prstojevich (US-20080249736-A1, previously presented).

Regarding claim 5, Scheffler in view of McBrearty, Roncalez, and Johnson teach 
The system of claim 4, but fail to explicitly disclose that the processor determines an area beneath the relative linear acceleration or velocity signal. Prstojevich discloses an athleticism movement measurement system includes an athlete-borne acceleration sensor and an athleticism processing device to determine athleticism information (Prstojevich, Abstract), wherein a processor determines an area beneath the velocity signal (once the velocity curve over time is calculated, an area under the curve or a differential of a velocity over time curve can be used to determine an athlete's power expenditure (Prstojevich, Paragraph [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez, and Johnson so as to incorporate determining an area beneath the velocity signal as taught by Prstojevich in order to determine an athlete’s power expenditure, as the power expenditure is indicative of the work done over time of the velocity signal (a true power rating of athletic work performed can be expressed in watts (W) (Prstojevich, Paragraph [0054])), which would allow for the determination of the work done per repetitive movement.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of McBrearty, Roncalez, and Johnson, as applied to claim 1 above, and further in view of Burton (WO-2016110804-A1, previously presented).

Regarding claim 11, Scheffler in view of McBrearty, Roncalez, and Johnson teach 
The system according to claim 8, but fail to explicitly disclose that the electronics module accesses a harness identifier upon electrical connection with the harness in order to identify one or both of a sensor and feedback device configuration of the harness. Burton discloses a system for diagnostic monitoring of a user, wherein the system is worn on the body, wherein Burton discloses sensors generating a unique code for means of identification when attached to the system (Burton, Page 112, line 52-Page 113, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez, and Johnson so as to incorporate the electronics module accessing a harness identifier upon electrical connection with the harness in order to identify a sensor as taught by Burton in order to allow for the identification of the type of sensor in electrical connection with the system and identify the type of data to be collected (Burton, Page 112, line 52-Page 113, line 4).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of McBrearty, Roncalez, and Johnson, as applied to claim 1 above, and further in view of Nagle (US-20090209830-A1, previously presented).

Regarding claim 23, Scheffler in view of McBrearty, Roncalez, and Johnson teach 
The system according to claim 1, wherein the housing is convex in form on its upper surface (Scheffler, Figure 27), but fails to explicitly disclose that the housing also comprises a concave portion on an underside of the housing. Nagle discloses a patient compliance monitor that measures a physical parameter of the patient (Nagle, Abstract), wherein as seen in Figures 11B-C of Nagle, an underside of the housing is concave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez, and Johnson so as to incorporate a concave portion of an underside of a housing as taught by Nagle in order to allow for the housing to conform to the user’s body (worn on or near the torso (Nagle, Paragraph [0115]); Housing 105 is made of compressible foam and has a side wall 106 which is contoured to fit, in use, around part of the limb of a user (Paragraph [0169])).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler in view of McBrearty, Roncalez, and Johnson, as applied to claim 1 above, and further in view of Devaul (US-20070063850-A1, previously presented).

Regarding claim 24, Scheffler in view of McBrearty, Roncalez, and Johnson teaches 
The system according to claim 1, wherein an outer surface of the housing comprises one or more lights (Scheffler, Col 7, lines 19-21), but fails to explicitly disclose that the one or more lights are being controlled by the processor to provide one or more of varying color, brightness and lighting pattern output according to one or more outputs of the processing of the received sensor data. Devaul discloses a wearable system for determining athletic performance, wherein feedback of the performance is visual, and can provide color information or flashes of light (feedback of the performance is visual, aural or haptic or a combination. In some arrangements, the feedback device 580 provides color information or flashes of light (Devaul, Paragraph [0137])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exercise and performance assessment system of Scheffler in view of McBrearty, Roncalez, and Johnson so as to incorporate controlling lights to provide varying color, brightness, or lighting pattern output according to an output of received data as taught by Devaul in order to give visual feedback to the user (Devaul, Paragraph [0137]).


Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous office action, Applicant argues that Scheffler in view of McBrearty, Roncalez, and Johnson fails to teach or suggest the steps of: using the angular orientation value and/or the angular rate data to delineate repetitive movements of the user; applying the delineation determined by the angular orientation sensor to the linear acceleration or velocity signal; and determining a performance value based on the linear acceleration or velocity signal within each delineated individual repetition.
However, Scheffler in view of McBrearty, Roncalez, and Johnson is considered to read on each of the aforementioned steps as Johnson is considered to read on the limitations of using the angular orientation value and/or the angular rate data to delineate repetitive movements of the user and applying the delineation determined by the angular orientation sensor to the linear acceleration or velocity signal, as Johnson discloses the identification of a repetitive pattern of rotation movements caused by repetitive upward-downward movement, wherein the identification of a repetitive pattern indicating a frequency of a repetitive movement is considered to be functionally equivalent to the disclosed function of delineating individual repetitions of a movement (Given that the gyroscope 170a is structured to detect rotational movements, rather than translational movements, a user nodding or shaking their head would easily be detected as rotational movements and would likely be determined to have a frequency below a maximum frequency value such that the frequency analyzer 790 would signal the controller 950 with an indication that a repetitive rotational movement likely caused by a user had been detected. Further, although walking and running tend to impart a repetitive translational movement along a vertical axis (i.e., the axis Nz) as the head and torso typically move up and down with each stride, research has shown that there also tends to be slight upward-downward pivoting movements (i.e., rotation about the axis Ny) of the head in synchronization with each stride (Johnson, Paragraph [0182])). Furthermore, Roncalez discloses determining a performance parameter for each delineated repetition, wherein each performance parameter is based upon the relative linear acceleration or a velocity signal within a respective delineated individual repetition (Roncalez, Paragraphs [0106], [0109])).
Furthermore, Applicant argues that Johnson is considered to relate to a remote technical field, such that there would be no motivation to combine the teaching of Johnson with the other cited references; however, Johnson is merely used to modify the combination to teach the process of delineation of repetitive rotational movement, wherein Johnson is still considered to be analogous art due to Johnson's disclosure of monitoring user movement using a motion sensor and the delineation of repetitive rotational movement as measured by the motion sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791